— In a medical malpractice action, defendant appeals from an order of the Supreme Court, Kings County, dated August 25, 1975, which (1) denied his motion to dismiss the action for failure to serve a complaint and (2) directed him to accept late service of the complaint. Order reversed, on the law, with $50 costs and disbursements, motion granted, and action dismissed. In the absence of a positive showing of a meritorious action and good cause for the delay, Special Term should have dismissed the action unconditionally (Gelch v Malrich Realty Corp., 47 AD2d 644; Vessichio v Deepdale Gen. Hosp., 44 AD2d 563). Rabin, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.